DETAILED ACTION
In application filed on 11/26/2018, Claims 1, 4-5, 10-22 and 24-36 are pending. Claims 1, 4-5, 10-22 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 and 03/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Claims 1, 4-5, 10-22 are in the reply filed on 03/02/2021 is acknowledged without traverse.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a detector” in Claim 1; “electronic circuitry” in claim 1, 10-16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4-5, 10-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chiu et al. [US20170175174A1]. 
Regarding Claim 1, Chiu teaches a system, comprising:
a device [ Para 0050] configured to generate compartments [‘droplets’] of a sample [Para 0049], (this limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the systems of the present disclosure to generate volumes of variable size , for a given sample concentration [Para 0049]. Please see MPEP 2114(II) for further details; at least one of the compartments having a respective volume that is different from a respective volume of each of at least another one of the compartments [Para 0050;’polydisperse droplets’]; 
 a detector [Para 0214-0216] configured to determine a number of the compartments each having a respective number of a target that is greater than a threshold number of the target; (this limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the detector for analyzing the contents of the volumes, determining volumes of droplets, and/or other characteristics of interest [Para 0212], including measuring droplet concentrations within the dynamic range which is defined as the ratio of the maximum and minimum concentrations for which statistical power is greater than 0.95, assuming a confidence level of 95% (5% chance of a false positive, or type I error) [ Para 0430]. Please see MPEP 2114(II) for further details; and 
electronic circuitry [Para 0019, 0218 ‘processor’] configured to determine a bulk concentration [Para 0019, 0218] of the target [Para 0034] in a source of the sample in response to the determined number of the compartments [Para 0021]. This limitation is Please see MPEP 2114(II) for further details.

Regarding Claim 4, Chiu teaches a container [Para 0058; ‘individual tubes or entire well plates or other devices’] configured to generate the compartments of the sample [Para 0056-0058; ‘droplets generation’] as droplets of the sample in an oil [Para 0057; ‘emulsification’] in response to a shaking [Para 0058] of the container [Para 0058; ‘individual tubes or entire well plates or other devices’]”

Regarding Claim 5, Chiu teaches a system of claim 1 wherein the device includes a container [Para 0058; ‘individual tubes or entire well plates or other devices’] configured to generate the compartments of the sample [Para 0056-0058; ‘droplets generation’] as droplets of the sample in a barrier phase [‘forms a physical barrier with the first phase’; Para 0061, 0089] in response to a shaking of the container [Para 0058; emulsion generation by agitation’],the droplets each have a viscosity [ Para 0090; fluids constituting the emulsion droplet have viscosity’], the barrier phase [ Para 0061, ‘continuous phase’ which is the second fluid or oil] having a viscosity that is greater than 

Regarding Claim 10, Chiu teaches a system of claim 1 wherein the electronic circuitry [Para 0019, 0178, 0218 ‘processor’] is configured to determine a bulk concentration of the target in a source of the sample [Para 0033-0034; ‘target molecule presence’] in response to a respective measured volume [Para 0034, ‘droplet size’] of each of the number of compartments [Para 0034 ‘droplet’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the processor of the system to determine the volume of the droplets [Para 0178] and to analyze volumes (e.g., a plurality of droplets). The system can be configured to carry out aspects of the methods of the present disclosure, such as counting a number of volumes (e.g., droplets), determining volumes of a plurality of droplets in a volume distribution and use the number of the droplets containing one or more detectable agents [Para 0128; ‘the detectable agent can be associated with a molecule of interest for detection’] to determine a concentration of the detectable agent in the sample [Para 0218]. Please see MPEP 2114(II) for further details.

Regarding Claim 11, Chiu teaches a system of claim 1 wherein the electronic circuitry [Para 0019, 0178, 0218 ‘processor’] is configured to determine a bulk concentration of the target in a source of the sample [‘sample concentration’] in response to a sum of a respective measured volume of each of the compartments [Para 0129; ‘the total volume of the sample and by identifying, sizing and enumerating only Please see MPEP 2114(II) for further details.

Regarding Claim 12, Chiu teaches system of claim 1 wherein the electronic circuitry [Para 0019, 0178, 0218 ‘processor’] is configured to determine a bulk concentration of the target in a source of the sample in response to a number of the compartments [Para 0129; ‘the total volume of the sample and by identifying, sizing and enumerating only those droplets, which are determined to comprises sample’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the processor of the system to analyze a plurality of droplets having a volume distribution to determine a number of droplets in the plurality that contain the Please see MPEP 2114(II) for further details.

Regarding Claim 13, Chiu teaches system of claim 1 wherein the electronic circuitry [Para 0019, 0178, 0218 ‘processor’]  is configured to determine a bulk concentration of the target in a source of the sample in response to a number of other compartments [Para 0042, 0430, ‘monodisperse droplets’].  Chiu teaches The digital assay is effective for a much broader range of concentrations when it is performed on polydisperse droplets compared with monodisperse droplets [ Para 0430]. Therefore, the processor of the system can be effected according to Chiu’s teaching in Claim 12 for monodisperse droplets as well as polydisperse droplets. Please see MPEP 2114(II) for further details.

Regarding Claim 14, Chiu teaches a system of claim 1 wherein the electronic circuitry [Para 0019, 0178, 0218 ‘processor’]  is configured to determine a bulk Please see MPEP 2114(II) for further details.

Regarding Claim 15, Chiu teaches a system of claim 1 wherein the electronic circuitry [Para 0019, 0178, 0218 ‘processor’] is configured to determine a bulk concentration of the target in a source of the sample in response to a number of other compartments [Para 0042, 0430, ‘monodisperse droplets’] and a respective measured volume of each of the other compartments [Para 0042, 0430, ‘monodisperse droplets’]. Chiu teaches the digital assay is effective for a much broader range of concentrations when it is performed on polydisperse droplets compared with monodisperse droplets [ Para 0430]. Therefore, the processor of the system can be effected according to Chiu’s teaching in Claims 10 and 11 for monodisperse droplets as well as polydisperse droplets. Please see MPEP 2114(II) for further details.

Regarding Claim 16, Chiu teaches a system of claim 1 wherein the electronic circuitry [Para 0019, 0178, 0218 ‘processor’] is configured to determine a bulk concentration of the target in a source of the sample [ Para 0214] in response to a probability density function [Para 0411; ‘Poisson statistics’] of compartment volume. Please see MPEP 2114(II) for further details.

Regarding Claim 17, Chiu teaches system, comprising:
a barrier-phase liquid [Para 0061, ‘oil’];
a container [Para 0055-0057; ‘sample holder or microfluidic chip’] configured to receive the barrier-phase liquid [ Para 0057, ‘non-aqueous fluid ( e.g., oil)’], to receive a sample including a target [Para 0057, 0060; ‘aqueous solution ( e.g., water)’; aqueos samples includes blood samples, plasma samples etc. ], and to generate compartments [ Para 0057; ‘droplets’] of the sample suspended in the barrier-phase liquid in response to a shaking [ Para 0058, ‘emulsion generation by agitation’] of the container, at least one of the compartments having a respective volume that is different from a respective volume of each of at least another one of the compartments [ Para 0057; ‘produce droplets of varying volumes’]; and
 a detector [Para 0212, 0214-0216]  configured to determine a number of the compartments each having a respective number of the target that is greater than a threshold number of the target. this limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the detector for analyzing the contents 

Regarding Claim 18, Chiu teaches a system of claim 17 wherein the barrier-phase liquid includes an oil [Para 0061, ‘oil’]. 

Regarding Claim 19, Chiu teaches a system of claim 17 wherein the container includes a clear tube [Para 0056, ‘test tube’].

Regarding Claim 20, Chiu teaches a system of claim 17 wherein the detector includes an electronic detector [Para 0215].

Regarding Claim 21, Chiu teaches a system of claim 17 wherein the detector [Para 0214; Para 0288 ‘detection system] is configured to determine a number of the compartments [‘the concentration of the sample may be determined based on the detected presence of the sample in the various droplets’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the detection system to determine the concentration of the sample based on the detected Please see MPEP 2114(II) for further details.

Regarding Claim 22, Chiu teaches a system of claim 17, further comprising an apparatus [Para 0076, ‘systems can be used to analyze samples in digitized volumes’] configured to obtain the sample from a source including the target [Para 0289, ‘detection method, Fig. 2C].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Litterst et al. [US20140106359A1]: teaches a digital assay system, including methods and apparatus, for determining a presence or activity of telomerase in a sample. 
Hiddessen et al. [US 20140134623A1]: teaches droplet mixture compositions and systems and methods for forming mixtures of droplets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/
Examiner, Art Unit 1797                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797